Title: To George Washington from John Belli, 5 March 1792
From: Belli, John
To: Washington, George

 

Honoured President
Philadelphia. March 5th 1792

The letter I had the pleasure to carry from Mr McDowell to you, was not of Sufficient magnitude to delever you in your own hands, consequently, destitude, of the opportunity of makeng you acquainted with my wishes—I now take the Liberty Sir, by this Present to Let you know I would be glad to have Some office in the Regular Army, if any adequate to my abilities Sould offer, my acquaintance in the western country for Some years passed, and the confidence I have acquired there, will enable me to obtain Supplies for the army on the very best terms, as to my capacities I appeal to Genl Knox Mr Brown Maj. Howell and Sundry other caracters of distinction in the city, and flatter me self will prove Satisfactory—excuse this freedom, and believe me to be Honoured President Your very humbe & obt St

John Belli

